Citation Nr: 1454779	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-27 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected diabetes mellitus, type II, with erectile dysfunction and diabetic retinopathy, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for service-connected peripheral neuropathy of the right upper extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for service-connected peripheral neuropathy of the left upper extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Susan Saidel, Attorney

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a September 2013 rating decision, the RO determined that there was clear and unmistakable error (CUE) in its January 2009 rating decision.  Specifically, the RO determined that the Veteran's service-connected peripheral neuropathy of the right and left upper extremities should have been assigned 10 percent evaluations, which were separate and distinct from the evaluation assigned to the service-connected diabetes mellitus.  The Veteran has not expressed satisfaction with the disability ratings assigned to the peripheral neuropathy of the right and left upper extremities.  These issues thus remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran was scheduled to appear at the Philadelphia RO to have a videoconference hearing with a Veterans Law Judge.  The Veteran failed to appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts entitlement to increased disability ratings for service-connected diabetes mellitus, type I, with erectile dysfunction and diabetic retinopathy.  He also seeks higher disability ratings for service-connected peripheral neuropathy of the right and left upper extremities.  In addition, the Veteran claims entitlement to a TDIU as a result of his service-connected disabilities.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the issues on appeal must be remanded for further evidentiary development.

The Veteran was most recently afforded a VA examination in August 2013 as to his service-connected diabetes mellitus.  The medical evidence of record suggests that the Veteran's diabetes mellitus symptomatology is now worse than was described by the August 2013 VA examiner.  Specifically, VA treatment records dated only days after the August 2013 VA examination described the Veteran as having "long-standing type I diabetes mellitus with labile, erratic blood sugars associated with frequent and often severe episodes of hypoglycemia."  See the VA treatment records dated August 2013.  It was further noted that the Veteran "was in the past on an insulin pump, but we stopped it last year because he continued to have frequent, severe and potentially life-threatening hypoglycemia while using the insulin pump."  Id.  Current diagnoses of diabetic nephropathy and anemia were also indicated.  Id.  A separate August 2013 VA treatment record noted that the Veteran experienced polyuria, polydipsia, and confusion as a result of his diabetes mellitus.  See the VA treatment record dated August 2013.  Additionally, in yet another August 2013 VA treatment record, it was noted that the Veteran suffered from a historical tremor possibly secondary to hypoglycemia and hyperthyroidism with a history of poorly controlled type I, diabetes mellitus.

The Board also notes that the August 2013 VA examiner failed to address the nature and severity of the Veteran's diabetic retinopathy to include findings consistent with the applicable diagnostic criteria.  See 38 C.F.R. § 4.79, Diagnostic Code 6006.  Similarly, the service-connected peripheral neuropathy of the right and left upper extremities was not addressed in the August 2013 examination report.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the evidence of record is unclear concerning the current nature and extent of the Veteran's service-connected disabilities including diabetes mellitus, type I, with erectile dysfunction and diabetic retinopathy, as well as, peripheral neuropathy of the upper extremities.  As such, contemporaneous examinations, with findings responsive to the applicable rating criteria, are required.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").   Examinations conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history.  In addition, the examiners should specifically address the extent of functional occupational impairment associated with the Veteran's service-connected disabilities.

Review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any treatment or evaluation that the Veteran may have received at any VA facility since September 2013.  All such available documents should be associated with the claims file.

2. Schedule the Veteran for the appropriate VA examination to assist in determining the current nature and severity of the service-connected diabetes mellitus, with erectile dysfunction and diabetic retinopathy, and peripheral neuropathy of the upper extremities.  All indicated tests and studies should be accomplished and the findings reported in detail.

The examiner should provide an opinion as to whether the Veteran requires regulation of activities due to the diabetes mellitus. 

The examiner should report whether the diabetes mellitus causes episodes of ketoacidosis; and/or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

The examiner should report whether the diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or other complications.

The examiner should also describe what, if any, complications attributable to the Veteran's service-connected diabetes mellitus exist and should specifically describe the nature and severity of each such complication.  If the Veteran does not suffer any such complication(s) as a result of his diabetes mellitus, the examiner should so state.  In rendering these findings, the examiner should specifically address the diagnosis of diabetic nephropathy referenced above.

The examiner should specifically note all symptomatology and manifestations caused by the service-connected peripheral neuropathy of the upper extremities.  The examiner should specify the whether the peripheral neuropathy of each of the upper extremities is mild, moderate, moderately-severe, or severe.

The examiner should report whether there is complete paralysis in the upper extremities with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities alone (singularly or in the aggregate) preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.

A complete rationale for any and all opinions expressed should be provided.

3. Schedule the Veteran for a VA examination by a licensed optometrist or licensed ophthalmologist to assist in determining the current severity of the service-connected diabetic retinopathy.  All indicated tests and studies should be accomplished and the findings reported in detail.

The examiner should perform all diagnostic testing and evaluation deemed necessary to properly evaluate the current severity of the Veteran's diabetic retinopathy to include examination of visual acuity.  Corrected and uncorrected central visual acuity for distance and near should be measured for both eyes based on the Snellen's test type or equivalent.

The examiner should indicate whether the Veteran has experienced any incapacitating episodes (defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider) as a result of diabetic retinopathy and if so, report the duration of the incapacitating episodes in the past 12 months.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected diabetic retinopathy alone or with the other service-connected disabilities preclude the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.

A rationale must be provided for all findings and conclusions reached. The examiner should identify and explain the medical basis for any opinion and identify the pertinent evidence of record.

4. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

